United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 25, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60075
                           Summary Calendar


MOHAMAD MONZER TEMSAH,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A94 024 287
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mohamad Monzer Temsah has petitioned for review of the order

of the Board of Immigration Appeals (BIA) dismissing his motion

to reopen.     The respondent has moved for summary affirmance in

lieu of filing an appellate brief, for an extension of time to

file a brief in the event that summary affirmance is denied, and

to strike a portion of Temsah’s brief containing exhibits not

included in the administrative record.     The motions to strike and

for summary affirmance are DENIED.     The motion for an extension


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60075
                                 -2-

of time to file a brief is DENIED AS UNNECESSARY.      The

respondent’s duty to submit an appellate brief is hereby WAIVED.

     Temsah contends that he in fact filed a timely motion to

reopen.   He has presented no evidence establishing that he filed

a motion in a timely manner.    See 8 C.F.R. § 1003.2(c)(2).

Temsah does not repeat his assertions, made before the BIA, that

he is entitled to relief under the Convention Against Torture,

and any such claims are therefore deemed abandoned.       See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Temsah maintains that the BIA erred in denying his motion to

reopen based on his failure to depart voluntarily as ordered by

the immigration judge.   The BIA concluded that Temsah was not

entitled to adjustment of status because he had not voluntarily

departed on the date set forth by the BIA in its original order.

Temsah has not shown that the BIA was incorrect in its

conclusion.    See 8 U.S.C. §§ 1229b, 1229c(d).    Temsah also

asserts that the immigration judge’s rulings and statements were

confusing.    This court does not review the decisions of the

immigration judge.    See Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).

     Temsah has not established that the BIA abused its

discretion in denying his motion to reopen.       See INS v. Doherty,

502 U.S. 314, 322 (1992).    Consequently, the petition for review

is DENIED.